 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-11-02469-01-PHX-GMS
                                                )
10                Plaintiff,                    )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Marilea Janeen Holt,                       )
                                                )
13                Defendant.                    )
                                                )
14                                              )
15            A detention hearing and a preliminary revocation hearing on the Petition on
16   Supervised Release were held on February 27, 2019.
17            THE COURT FINDS that the Defendant has knowingly, intelligently, and voluntarily
18   waived her right to a detention hearing and a preliminary revocation hearing and has
19   consented to the issue of detention being made based upon the allegations in the Petition.

20            THE COURT FURTHER FINDS that the Defendant has failed to sustain her burden

21   of proof by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that

22   she is not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).

23            IT IS ORDERED that the Defendant shall be detained pending further order of the

24   court.

25            DATED this 1st day of March, 2019.

26
27
28
